Opinion by
Tilson, J.
One package of the merchandise was received in evidence and marked exhibit 1. From an examination of this exhibit it was clear to the court that it is not medicine in doses, as apparently classified by the collector. It was stipulated that the merchandise consists of drugs which have been advanced in value and some of which are crude. There was nothing in the record to indicate that the plaintiffs made any effort to segregate the merchandise, nor was there any evidence produced which would enable the court to determine which of the items are free of duty and which are dutiable. In accordance therewith all of the merchandise in said case which was assessed at 25 percent ad valorem under paragraph 23 was held dutiable as drugs advanced in condition at 10 percent under paragraph 34. The protest was sustained to that extent.